Citation Nr: 1639966	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for urinary incontinence.

3.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.

4.  Entitlement to service connection for peripheral vascular disease of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

7.  Entitlement to service connection for a kidney disorder. 

8.  Entitlement to service connection for a heart disorder.  

9.  Entitlement to service connection for a scar.

10.  Entitlement to service connection for left eye cataracts.

11.  Entitlement to service connection for right eye cataracts.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), in which, in relevant part, the RO denied service connection for the following: (1) hypertension, (2) urinary incontinence, (3) cataracts of the right eye, (4) cataracts of the left eye, (5) peripheral vascular disease of right lower extremity, (6) peripheral vascular disease of the left lower extremity, (7) peripheral neuropathy of the left upper extremity, (8) peripheral neuropathy of the right upper extremity, (9) a kidney disorder, (10) a scar, and (11) a heart disorder, all of which, except for the scar, are claimed as secondary to the service-connected diabetes mellitus type II.  See March 2011 Notice of Disagreement (specifically identifying the scar as a residual of a combat bullet wound to the right calf area).

The Veteran filed a notice of disagreement (NOD) in March 2011.  The RO furnished the Veteran a statement of case (SOC) in May 2014.  The Veteran filed a timely substantive appeal (VA Form 9) in September 2010.  Jurisdiction currently lies with the RO in St. Petersburg, Florida.

The issues of entitlement to service connection for cataracts of the right and left eyes and entitlement to an increased (compensable) rating for a scar of the lower right leg as a residual of a gunshot wound are addressed in the REMAND portion of the decision below and are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during service or within one year after service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes mellitus.

2.  The Veteran does not currently have a diagnosed disability manifested by urinary incontinence.

3.  The Veteran's right lower extremity peripheral vascular disease did not manifest during service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes mellitus.

4.  The Veteran's left lower extremity peripheral vascular disease did not manifest during service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes mellitus.

5.  The Veteran's peripheral neuropathy of the right upper extremity did not manifest during service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes mellitus. 

6.  The Veteran's peripheral neuropathy of the left upper extremity did not manifest during service, is not causally related to service, and was not caused or aggravated by the service-connected diabetes mellitus. 

7.  The Veteran does not have a currently diagnosed kidney disorder. 

8.  The Veteran does not have a currently diagnosed heart disorder.

9.  In light of the grant of service connection for a scar of the right lower leg as a residual of a gunshot wound in a September 1984 rating decision, there is no longer a question or controversy regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by a scar.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for urinary incontinence have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for right lower extremity PVD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The criteria for service connection for left lower extremity PVD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

9.  There is no longer an issue of fact or law before the Board pertaining to a claim of entitlement to service connection for a disability manifested by a scar.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in June 2009 and December 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions have been obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Certain chronic disease, such as arteriosclerosis and hypertension, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.3.09(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R 
§ 3.309(a).  Id.  

Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b)

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  In addition, any aggravation of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease (or injury), will be service-connected.  38 C.F.R. § 3.310(b).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Hypertension

The Veteran essentially contends that he developed hypertension as a result of his diabetes mellitus.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or his service-connected disability.

Service treatment records show no history of hypertension.  The October 1967 report of medical examination showed a clinically normal examination with a blood pressure reading of 110/58.  

As the Veteran's service treatment records do not show hypertension, and the Veteran does not contend that his hypertension manifested during service or within one year after service, or is causally related to service, the Board finds that direct service connection is not warranted.

The Board must then address the Veteran's contentions of secondary service connection.  The Veteran contends that his hypertension is causally related to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted no history of hypertensive heart disease.  He had a positive history of hypertension.  The examiner noted that the Veteran' hypertension was not a complication of diabetes.  The Veteran's hypertension predated the Veteran's diabetes by many years and the examiner found no evidence of renal disease as to consider that the diabetes was worsening the hypertension.  The examiner opined that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.

While the Veteran believes that his current hypertension is related to his diabetes mellitus, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  Moreover, whether the Veteran's diabetes is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's hypertension began many years after service and is not causally related to the Veteran's period of active duty service or his service-connected diabetes mellitus.  Additionally, as evidenced by the medical evidence discussed above, the Veteran's hypertension has not progressed at an abnormally high rated due to or as a result of the Veteran's service-connected diabetes mellitus; and, as such, service connection for hypertension on a secondary basis is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the claim for service connection for hypertension, including on a secondary basis.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Urinary Incontinence

The Veteran essentially contends that he developed urinary incontinence secondary to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2010.  The examiner found no history of trauma to the genitourinary system or a history of urinary leakage or recurrent UTIs.  The examiner did note a history of straining to urinate, but found no obstructed voiding, urinary tract stones, renal dysfunction or renal failure, or a history of acute nephritis or hydronephrosis.  The examination results for the bladder and urethra were normal.  The examiner found that the Veteran did not have urinary incontinence.

The record before the Board also reveals that the Veteran's treatment records do not indicate a presently existing disability manifested by urinary incontinence.

The Court has held that in the absence of proof of a present disability, there can be no valid claim for service connection.  As there is no evidence of a current diagnosis of a disability manifested by urinary incontinence, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Hence, as the first element for establishing service connection is not met, the claim for service connection for urinary incontinence fails on that basis.

Service Connection - Bilateral Peripheral Vascular Disease

The Veteran essentially contends that he developed peripheral vascular disease of the bilateral lower extremities as a result of his service-connected diabetes mellitus.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with peripheral vascular disease of the bilateral lower extremities.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

Service treatment records show no history of vascular disease.  The October 1967 report of medical examination showed a clinically normal examination of the lower extremities.  

As the Veteran's service treatment records do not show peripheral vascular disease, and the Veteran does not contend that such condition manifested during service or is causally related to service, the Board finds that direct service connection is not warranted.  

The Board must then address the Veteran's contentions of secondary service connection.  The Veteran contends that his peripheral vascular disease (PVD) is causally related to his service-connected diabetes mellitus.

The Veteran attended a VA examination in August 2010.  The examiner diagnosed PVD of the lower extremities.  The examiner noted that the Veteran's PVD was less likely than not a complication of diabetes.  The Veteran's PVD predated the Veteran's diabetes by many years.  He also had severe hyperlipidemia, which is a cause of vascular disease.  The examiner also noted no evidence of worsening of the PVD since the diabetes mellitus was diagnosed, or that the Veteran's PVD had worsened or increased by the Veteran's diabetes.  

While the Veteran believes that his current PVD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of PVD are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his PVD is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current PVD is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's PVD began many years after service and is not causally related to the Veteran's service or his service-connected diabetes.  Specifically, as indicated by the evidence of record discussed above, the Veteran's PVD pre-dated his diabetes, and thus is not shown by the medical data to have progressed at abnormally high rated due to or as a result of the Veteran's service-connected diabetes mellitus; and, as such, service connection for PVD of the right and left lower extremities on a secondary basis is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the claim for service connection for PVD of the right and left lower extremities.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection - Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran essentially contends that he developed peripheral neuropathy of the upper extremities secondary to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2010.  The Veteran alleged numbness in the upper extremities.  The examiner noted no evidence of peripheral neuropathy in the upper extremities.  Reflex examination of the upper extremities was normal.  Sensory examination of the upper extremities was normal.  The examiner did not diagnose peripheral neuropathy of the upper extremities.  

The record before the Board also reveals that the Veteran's treatment records do not show a presently existing diagnosis of peripheral neuropathy of the right and left upper extremities.  

The Court has held that in the absence of proof of a present disability, there can be no valid claim for service connection.  As there is no evidence of a current diagnosis of a disability manifested by peripheral neuropathy of the right and left upper extremities, there can be no valid claim for service connection.  Bramber v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Hence, as the first element for establishing service connection is not met, the claim for service connection for peripheral neuropathy of the right and left upper extremities fails on that basis.

Service Connection - Kidney Disability

The Veteran essentially contends that he has a kidney disability due to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted no history of renal dysfunction, renal failure, nephritis, or hydronephrosis, and no general systemic symptoms due to genitourinary disease.  The examiner found no evidence of a kidney disability. 

The record before the Board also reveals that the Veteran's treatment records do not show a presently existing diagnosis of a kidney disorder.

The Court has held that in the absence of proof of a present disability, there can be no valid claim for service connection.  As there is no evidence of a current diagnosis of a kidney disorder, there can be no valid claim for service connection.  Bramber v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Hence, as the first element for establishing service connection is not met, the claim for service connection for a kidney disorder fails on that basis.

Service Connection - Heart Disability

The Veteran essentially contends that he has a heart condition that is secondary to his diabetes mellitus.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, fatigue, or dyspnea.  The Veteran's cardiac examination showed no evidence of congestive heart failure.  The Veteran had a regular rhythm without extra heart sounds.  The examiner diagnosed no current heart disability.  

The record before the Board also reveals that the Veteran's treatment records showed no presently existing diagnosis of a heart condition.

The Court has held that in the absence of proof of a present disability, there can be no valid claim for service connection.  As there is no evidence of a current diagnosis of a heart disorder, there can be no valid claim for service connection.  Bramber v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Hence, as the first element for establishing service connection is not met, the claim for service connection for a heart disorder fails on that basis.

Service Connection - Scar

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under the laws that affect the provision of benefits by the Secretary of Veterans Affairs.  38 U.S.C.A. § 511(a) (West 2014).  All questions in a matter which under section 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decision on such appeals shall be made by the Board.  Decisions by the Board shall be based on the entire record in the proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulations.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In this context, the Board observes that in a September 1984 rating decision, the RO granted service connection for a scar of the right lower leg as a residual of a gunshot wound, evaluated at zero percent, effective from March 1984.

The Board has reviewed the information and evidence of record.  The Veteran filed a new claim for an increased (compensable) rating for a scar of the right lower leg, as a residual of a gunshot wound, in June 2009, which was denied by the RO in an April 2010 rating decision.  The Veteran was notified of this adverse determination and of his appellate rights in an April 2010 letter, and thereafter he filed a NOD in March 2011.  See March 2011 NOD (which clearly identify the "scar, combat bullet wound, right calf area" as one of the specific determinations in which he disagreed).

Notably, however, the information of record reflects that a claim of entitlement to service connection for a disability manifested by a scar (claimed as secondary to the service-connected diabetes mellitus), was adjudicated by the RO in a November 2010 rating decision.  Apparently, the RO treated the March 2011 NOD as having initiated an appeal concerning the issue of service connection, and not of the denial of a compensable rating for a scar of the right lower leg, as a residual of a gunshot wound.  As such, the RO furnish the Veteran a SOC, which addressed the issue of service connection for a scar, and the Veteran filed a VA Form 9 in July 2014.

Over all the information of record reflects that the Veteran sought to appeal the denial of a claim pertaining to a "scar, combat bullet wound, right calf area," for which service connection has already been established, and not a claim pertaining to service connection.  See March 2011 NOD.

In view of the foregoing, the Board is required to place such matters in their proper procedural posture.  As such, the Board finds that there is no longer a question or controversy remaining regarding the benefit sought as to the issue of entitlement to service connection for a disability manifested by a scar (which the Veteran identifies as a "scar, combat bullet wound, right calf").  The relief sought on appeal, the grant of service connection for a scar of the right lower leg, as a residual of a gunshot wound, has already been accomplished in a September 1994 rating decision.  Accordingly, the appeal concerning the issue of entitlement to service connection for a scar is dismissed.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for urinary incontinence is denied.

Entitlement to service connection for left eye cataracts is denied.

Entitlement to service connection for right lower PVD is denied.

Entitlement to service connection for left lower PVD is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied. 

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied. 

Entitlement to service connection for a kidney disability is denied. 

Entitlement to service connection for a heart condition is denied.  

Entitlement to service connection for a scar is dismissed.


REMAND

As previously discussed, the Veteran filed a new claim for an increased (compensable) rating for a scar of the right lower leg as a residual of a gunshot wound in June 2009, which was denied by the RO in an April 2010 rating decision.  The Veteran was notified of this adverse determination and of his appellate rights in an April 2010 letter, and thereafter he filed a NOD in March 2011.  See March 2011 NOD (which clearly identify the "scar, combat bullet wound, right calf area" as one of the specific determinations in which he disagreed).  As such, the RO has not furnished the Veteran a SOC in response the March 2011 NOD that addresses this specific increased rating claim.  Therefore, in accordance with the principles of fair process, the Board is required to remand the issue of entitlement to an increased (compensable) rating for a scar of the right lower leg, as a residual of a gunshot wound, to the RO to furnish the Veteran a SOC and to give him a fair opportunity to perfect an appeal of this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. §§ 20.2, 20.102(b) (2015).

Concerning the claim for bilateral cataracts, the Board observes that upon review of the August 2010 VA examination report, the VA examiner did not provide medical guidance by way of an opinion regarding whether the Veteran's service-connected diabetes mellitus aggravated his bilateral cataracts.  Given that issue was not addressed in the VA examination, the Board finds that an addendum opinion is required to determine the whether the Veteran's bilateral cataracts were aggravated by the service-connected diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative (if any) a Statement of the Case that addresses the issue of entitlement to an increased (compensable) rating for a scar of the right low leg, as a residual of a gunshot wound.  This issue should be returned to the Board only if the Veteran or his representative files a timely Substantive Appeal.

2.  Obtain an addendum opinion from a medical professional with appropriate expertise, preferably an optometrist or ophthalmologist.  If the medical professional determines that a new VA examination is required to provide an opinion, then schedule the Veteran for a VA examination with an appropriate expert.

The designated medical professional is asked to thoroughly review the claims file, as well as copy of this REMAND.  The designated medical professional should note that this action has been accomplished in the VA examination report.

The designated medical professional is asked to provide an opinion addressing the following questions:

Is it at least as likely as not (a 50 percent probability or more) that the cataracts of the right and left eyes, which the Veteran now has, was caused by or results from his  service-connected diabetes mellitus type II?.

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's cataracts of the right and left eyes have progressed at an abnormally high rate due to his service-connected diabetes mellitus type II?

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  After completing the requested actions, and any additional development deemed necessary, re-adjudicate the claims of service connection for right eye cataracts and left eye cataracts, to include on a secondary basis, in light of the pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative (if any) should be furnished a supplemental statement of the case and be given an appropriate period to respond.  The case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


